PER CURIAM.
This is an appeal from an order denying a former husband a modification of an alimony award. The appellant argues that as a result of a very substantial change in financial circumstances of a divorced wife in the eight years since the final judgment, so that she can and does support herself at a level equal to or above the standard of living at and prior to the final judgment, it was reversible error to refuse the modification even though the husband’s ability to pay increased even more substantially than the wife’s.
In denying modification, the trial court exercised its discretion and it was not bound to consider only the change of circumstance of the wife. Cf. Carmel v. Carmel, Fla.App.1973, 282 So.2d 6.
Affirmed.